147 N.J. Super. 303 (1977)
371 A.2d 302
LEVIN-SAGNER-ORANGE AND LEVIN-SAGNER-HOMES URBAN RENEWAL SECTION II, PLAINTIFFS-RESPONDENTS,
v.
RENT LEVELING BOARD OF THE CITY OF ORANGE, DEFENDANT-APPELLANT. REYNOLDS TERRACE, INC., PLAINTIFF-RESPONDENT,
v.
RENT LEVELING BOARD OF THE CITY OF ORANGE AND BOARD OF COMMISSIONERS OF THE CITY OF ORANGE, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted February 15, 1977.
Decided February 24, 1977.
Before Judges HALPERN, ALLCORN and BOTTER.
Messrs. Baumgart & Ben-Asher, attorneys for appellants (Mr. David H. Ben-Asher, of counsel and on the brief).
Messrs. Lowenstein, Sandler, Brochin, Kohl & Fisher, attorneys for respondents Levin-Sagner-Orange and Leven-Sagner-Homes Urban Renewal Section II (Mr. Murray J. Laulicht on the brief).
*304 Messrs. Shanley & Fisher, attorneys for respondent Reynolds Terrace, Inc. (Mr. A. Dennis Terrell, of counsel; Mr. John Zen Jackson on the brief).
PER CURIAM.
The summary judgments entered below in favor of plaintiffs are affirmed for the reasons expressed by Judge Bedford in his opinion of June 4, 1976, reported at 142 N.J. Super. 429 (Law Div. 1976). See Overlook Terrace Management Corp. v. West New York Rent Control Bd., 71 N.J. 451, 467, n. 9 (1976), wherein similar issues were involved and Judge Bedford's decision was cited with approval.
Affirmed.